DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March 03, 2021. Claims 1-14 are pending.  

Allowable Subject Matter
Claims 1-14 are allowed.
The closest prior art of record is Alyammahi (NPL titled: People detection and articulated pose estimation framework for crowded scenes). Alyammahi discloses an image processing apparatus (system for people detection and articulated pose estimation – see title), comprising: a data processing unit configured to execute a person detection process from an image, wherein the data processing unit executes a pre-determination process of setting a person determination detection frame in a moving body detection frame (see section 3 where a upper body detection is done – see section 3, [p][001]) and determining whether or not an image in the person determination detection frame is a person (note that a local and global detection is done – see section 3, [p][001]), however,  does not expressly disclose surrounding a moving body region detected from the image and a final determination process of analyzing a distribution state in a moving body detection frame of the person determination detection frame determined to include a person in the pre-determination process and finally determining whether or not the image in the person determination detection frame is a person on a basis of an analysis result.   	The present method an occupancy rate in a specific region in the moving body detection frame of the person determination detection frame determined to include a person in the pre-determination process is calculated, and the image in the person determination detection frame is finally determined to be a person in a case in which the occupancy rate is equal to or greater than a threshold value an occupancy rate in a specific region in the moving body detection frame of the person determination detection frame determined to include a person in the pre-determination process is calculated, and the image in the person determination detection frame is finally determined to be a person in a case in which the occupancy rate is equal to or greater than a threshold value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    April 10, 2021